NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 15a0560n.06

                                         No. 14-6320
                                                                                      FILED
                         UNITED STATES COURT OF APPEALS                         Aug 07, 2015
                              FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff-Appellee,                             )
                                                       )
                                                              ON APPEAL FROM THE
v.                                                     )
                                                              UNITED STATES DISTRICT
                                                       )
                                                              COURT FOR THE EASTERN
EDWARD A. BARKER                                       )
                                                              DISTRICT OF KENTUCKY
                                                       )
       Defendant-Appellant.                            )
                                                       )

       Before: GILMAN, COOK, and KETHLEDGE, Circuit Judges.

       PER CURIAM. Edward Barker appeals his conviction for possession of oxycodone with

intent to distribute it, arguing that the district court erred by denying his motion to suppress

evidence that police officers found at his home. We affirm for the reasons set forth in the

magistrate judge’s recommended disposition.